DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of Guay and Nuijs/Van de Wouw have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant amendments 
Regarding Guay (which continues to be used in the current rejection), the examiner reiterates that the applicators of Guay extend past the “tip” making the applicators the distal-most feature of the device and the first physical elements that would contact the skin, i.e. contact elements, specifically in the embodiment where a laser is the hair removal device; see annotated figure below.  Since Guay does not explicitly show the laser embodiment in the figures, specifically where the laser source is located and where/how the laser beam exits the device, the examiner is bringing in new prior art references to show that this is a common design/configuration for similar laser hair removal devices, i.e. a focus of a laser beam that is coplanar with a contact element. See also, remarks in the Final rejection mailed 10/19/2020.  

    PNG
    media_image1.png
    369
    658
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0178282 to Guay in view of US 5,820,625 to Izawa et al.
[Claims 1, 3, 9 and 21] A method of treating a skin condition (hair removal; Title/Abstract), comprising: a) providing a device (Figs. 3, 5 and 6) configured to administer electromagnetic energy (laser; Abstract), wherein said device comprises (i) a tip (cartridge 32) having a plurality of applicators (37 shown in Figs. 3 and 6, more specifically foams 20 and 22, shown in Fig. 5) each having a reservoir (fluid reservoir 42, Fig. 5) containing a composition, and (ii) an electromagnetic energy source 
Guay fails to explicitly teach that the laser emits the beam to a focal point or that the focal point is coplanar with the ends of the applicators.  However, the examiner takes the position that such a configuration is common in laser hair removal devices.  Specifically, Izawa discloses a laser depilating apparatus (Figs. 2-3), i.e. hair removal device, that includes laser sources (LD) that are focused to a focal point (A) and a contact element (20) that terminates at a location that is coplanar with the focal point (“the contact cylinder 20 of the light depilating probe 10 is brought into contact with the skin tightly so that the hair 50 left in the skin surface is substantially coincident with the focal point A as shown in FIG.” Col 6, lines 34-50).  It is noted that the contact element (20) of Izawa is similar to the applicators of Guay, as they are both the distal most elements that extend past the “tip” and implicitly/inherently contact the skin first when the device is used on the skin.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Guay to include a laser source that has a focal point which is coplanar with the distal-most end of the applicators, i.e. contact elements, as taught by 
[Claim 2] Guay teaches replacing the tip (cartridge 32) when the fluid in the reservoir dries out (Par 0053); this is considered a tip configured to detachable connect to said device. 
[Claim 4] The examiner takes the position that a laser can only be operated in one of two possible ways, i.e. pulsed or continuous.  Therefore, because Guay teaches a general laser, it must be pulsed or continuous, as there is no other option. 
[Claims 7 and 8] Guay teaches that the composition/fluid is “an oil, soap or shave gel or any other formulation desired for skin smoothness or shave preparation or for providing post hair management related benefits” (Par 0049).  At the very least this reads on a gel and a skin care product. 
[Claim 22] Guay explicitly teaches two separate/different reservoirs, as well as different fluids that can be provided in the reservoir, but fails to explicitly teach that each reservoir contains a different composition.  However, this would be obvious to one of ordinary skill in the art, specifically in the situation where different benefits are desired in a single treatment, e.g. one fluid for skin smoothness and another for shave .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guay et al. and Izawa, as applied to claim 1 above, in view of US 2005/0215987 to Slatkine.
Guay and Izawa are discussed above, but fail to explicitly teach a specific wavelength for the laser source.  Slatkine teaches that it is known in the art to use a 1064 nm laser for hair removal (Par 0326).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a laser having a wavelength of 1064 nm, as taught by Slatkine, in the device taught by Guay and Izawa, as this is a laser wavelength that is known to be effective for hair removal. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guay and Izawa, as applied to claim 1 above, in view of US 2006/0084953 to Tankovich. 
Guay and Izawa are discussed above, but fail to explicitly teach beam shaping lenses to focus laser energy on the skin.  It is emphasized that Izawa explicitly teaches a focal point, but fails to teach focusing optics. Tankovich discloses a similar laser hair removal device, including focusing lenses 8 (Figs. 1A-E) to focus light to the skin (Par 0011 and Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include focusing lenses, as taught by Tankovich, in the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792